Citation Nr: 1106429	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 9, 2004, 
for the award of service connection for bilateral cold injury 
residuals of the lower extremities.




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board previously adjudicated the Veteran's claim in April 
2009.  The Veteran's claim for an earlier effective date for 
service connection for bilateral cold injury residuals of the 
lower extremities was granted to the extent of an effective date 
of February 9, 2004.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran's 
attorney and VA's General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's decision.  The Joint Motion 
also requested that the Court remand the case to the Board for 
further development and re-adjudication in accordance with the 
directives of the December 2009 Joint Motion.  

The Court granted the Joint Motion for remand in December 2009 
and returned the case to the Board.  

The Board wrote to the Veteran's attorney in September 2010.  The 
Veteran, through his attorney, was advised that the case was 
returned to the Board by the Court.  He was further advised that 
he had 90 days to submit additional evidence or argument in 
support of his claim.  

The Veteran responded that he had nothing further to submit in 
October 2010.  However, his attorney submitted additional 
argument that was received at the Board in December 2010.

The Board notes that the Joint Motion also contained an 
additional paragraph that must be addressed in order to avoid any 
future claim of failure to comply with the Joint Motion.  See 
Stegall v. West, 11 Vet. App. 268 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 424-26 (2006).  The paragraph 
directed in any subsequent decision, the Board must set forth an 
adequate statement of reasons and bases for an issue involving 
entitlement to secondary service connection for a low back 
disability, claimed as relating to service-connected leg 
disability.

It would appear that the issue was inadvertently included in the 
Joint Motion.  The Board notes that this issue was not 
adjudicated in the prior Board decision that was appealed to the 
Court.  Moreover, there is no indication in the claims folder 
that the issue has been raised by the record, or developed or 
certified on appeal by the agency of original jurisdiction (AOJ).  
Thus, the Board has no jurisdiction to make any findings or 
conclusions on the issue or compel any action on the issue.  See 
Jarrell v. Nicholson, 20 Vet. App. 326 (2006); see also 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

In the absence of jurisdiction, the Board cannot adjudicate a 
claim for secondary service connection.  Further, given the 
vagueness of the alleged issue and its apparent inapplicability 
to this Veteran, the Board will not refer any issue to the AOJ.  
If the Veteran wishes to seek service connection for a back 
disability, to include on a secondary basis, he can submit a 
claim to the AOJ that clearly identifies the issue and the basis 
for service connection.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for service 
connection for disabilities of the feet and legs that was 
received on September 24, 2002.  He referred to neurological 
treatment from VA where he had been diagnosed with peripheral 
neuropathy.

2.  The Veteran did not submit, and the record does not 
demonstrate, a claim for service connection for cold injury 
residuals prior to February 9, 2004.

3.  The Veteran's grant of service connection for cold injury 
residuals is based on his peripheral neuropathy identified with 
his original claim of September 24, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date of September 24, 2002, 
but no earlier, for the award of service connection for bilateral 
cold injury residuals of the lower extremities have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from December 1942 to November 
1945.  He served in combat and was wounded in action in November 
1944.  According to his service treatment records (STRs) the 
Veteran suffered a moderate perforating wound of the posterior 
axillary fold as a result of shrapnel from an artillery shell 
fragment.  He also received a moderate penetrating wound of the 
right upper one-third of his leg, just below the knee.  He was 
hospitalized from November 1944 to January 1945.  Additional 
records for his treatment noted that he also had osteochondritis 
of the left tibial tubercle that existed prior to service.  X-
rays of the left knee at the time were said to show Osgood-
Schlatter's disease.  A clinical brief shows that the Veteran was 
returned to limited duty on January 19, 1945.  

The Veteran was involved in a motor vehicle accident (MVA) when 
the jeep was in collided with a truck in April 1945.  The STRs 
document that he suffered a moderate laceration wound of the 
chin, multiple mild laceration wounds of the face, and a severe 
laceration wound of the proximal one-third of the right thigh.  
He also suffered a moderate cerebral concussion.  The Veteran's 
right thigh laceration was closed on initial treatment and 
required a secondary closure of the wound as well.  The Veteran 
was returned to duty with a profile in May 1945.  

A thorough review of the STRs does not show any evidence of 
complaints of cold injuries or neurological symptoms of the lower 
extremities.  The Veteran was examined for all potential effects 
of his shrapnel wounds as well as the injuries suffered in the 
MVA.  There was no evidence of nerve damage noted in the 
assessments or obvious findings related to cold exposure.  
Further, the Veteran had a specific neurological evaluation in 
April 1945 that was reported as normal.

The Veteran's November 1945 discharge examination was negative 
for any findings of cold-related injuries of the lower 
extremities.  The neurological portion of the examination was 
said to be normal.  The Veteran's wounds and injuries were noted.

The Veteran submitted a claim for VA compensation in May 1947.  
He provided the following information in regard to the nature of 
the disease or injury being claimed.  Wound in right leg from 
April 1945 from a jeep accident, dizzy spells, recurrent attacks 
since discharge.  He also listed a shrapnel wound in the right 
shoulder from November 1944 and a shrapnel wound in the right leg 
from November 1944.  Finally, the Veteran listed a left knee 
injury that was aggravated in service.  He also provided 
information regarding his dates and locations of treatment in 
service.  The Veteran made no reference to any type of cold 
injury or residual from a cold injury.  

He was afforded VA physical and neuropsychiatric examinations in 
September 1947.  He did not raise any complaints of cold exposure 
or residuals therefrom.  Both lower extremities were examined, to 
include x-rays, with detailed findings regarding scars from the 
shrapnel wound and right thigh injury in service.  The 
neuropsychiatric examination found no evidence of any 
neurological impairment.  The reports did not list any findings 
of cold injuries at the time.

The Veteran was granted service connection for shrapnel and 
laceration wounds of the right thigh by way of a rating decision 
dated in December 1947.  Service connection for Osgood-
Schlatter's disease of both knees was denied as well as service 
connection for a left knee injury.  The Veteran was provided 
notice of the rating action and his appellate rights in December 
1947.  He did not appeal the decision.  

The Veteran submitted correspondence in May 1982 wherein 
acknowledged that he was awarded "30% disability" in 1947.  He 
said the award did not include facial scars he received in his 
jeep accident nor an aggravated left knee injury when he fell 
under fire.  He also said that his right thigh had been a problem 
over the years.  The Veteran did not claim that he had residuals 
of in-service cold injuries.

The RO wrote to the Veteran by way of two separate letters in 
July 1982.  He was asked to provide, inter alia, evidence that 
his service-connected disabilities were worse in the first 
letter.  In the second, he was asked to provide, inter alia, 
evidence to establish the existence of the claimed disability 
since service.  Both letters were addressed to the Veteran at the 
address he provided in his correspondence of May 1982.  There is 
no indication in the claims folder that the Veteran responded to 
either letter.  

The RO wrote to the Veteran in July 1983, beyond the one-year 
period of the prior correspondence, to ask him to provide 
evidence of his marriage.  The request was sent to the same 
address as the development letters in July 1982.  The Veteran 
responded by submitting a copy of his marriage certificate in 
August 1983.  

The next evidence of record is receipt from the Veteran of 
information regarding the Social Security number of his 
dependent.  The RO wrote to him to request the information in 
July 1991 with the letter being sent to the same address as prior 
VA correspondence in July 1982 and 1983.  The Veteran used the 
form letter to respond with the required information in August 
1991.  

In September 2002, the Veteran's representative submitted a 
"Contact Brief" that appears to be a record of a conversation 
with the Veteran on August 26, 2002.  The form contained a 
section captioned as "Action Desired."  The block contained the 
following information:

1- Compensation and dental care for 
head trauma in jeep accident. (2) 
Increase compensation for shrapnel 
wounds, right thigh muscle lost [sic], 
torn by machine gun mount also in jeep 
accident. (3) compensation for leg 
pain and difficulties in both legs and 
feet.  Increase to 100%.  Contact Dr. 
S. [name deleted]. (Neurology at 
V.A.).

Disabled American Veterans contact brief dated August 26, 2002.  
The representative submitted the contact brief with a cover 
letter that was received at the RO on September 24, 2002.  The 
cover letter made no mention of any specific disabilities 
involving the legs and feet.  The letter clearly made no mention 
of any type of cold injury residual.  

The RO obtained VA treatment records for the period from December 
2001 to September 2002.  The initial clinical entry from December 
7, 2001, noted a history of a number of complaints to include 
peripheral neuropathy.  It was noted that the Veteran was 
followed by Dr. S.  A general examination noted no evidence of 
leg swelling.  The Veteran did not want to take Lisinopril 
because it caused edema.  An assessment of peripheral neuropathy, 
etiology not known, followed by neurology was noted.  There were 
additional general treatment entries that showed complaints of 
peripheral neuropathy that was described as sensory 
polyneuropathy of uncertain etiology in March 2002.  The first 
entry from Dr. S. is dated May 22, 2002.  He reported that the 
Veteran's paresthesias were unchanged but bothersome.  Treatment 
with Gabapentin and Tegretol were ineffective.  A Lyme titer was 
to be done on the next visit on return to clinic in two months.

A second entry from Dr. S., dated July 24, 2002, noted that the 
Veteran had no improvement in the lower extremity paresthesias.  
On examination there was severe reduction of vibratory sensation 
up to the knee level with dysesthesias with light touch up to the 
same level.  The lower extremity strength was normal as was gait.  
Dr. S. said there was sensory polyneuropathy with the cause 
undetermined.  He said it was possibly secondary to malnutrition 
during World War II.  The Veteran was to return in three months.  
A dermatology clinic note from August 2002 noted that the Veteran 
had rosacea and tinea pedis.  There were no findings or mention 
of any skin symptoms related to cold exposure.

The Veteran was afforded a VA examination to assess his scars and 
injury residuals in October 2002.  He provided a history of his 
being wounded in action and the injuries suffered in the MVA.  He 
made no reference to cold exposure or having any residuals from 
such exposure.  He did report having profound numbness and 
decreased sensation involving his feet and bilateral shins with 
associated tingling over the last 20 years.  Physical examination 
of the feet showed no scars or deformity.  Decreased sensation 
was noted.  There was 5/5 strength in plantar flexion and 
dorsiflexion.  There was some limitation of motion of the ankles 
due to pain.  The summary was mild bilateral lower leg and feet 
strain with x-rays showing mild DJD of the feet.  

The Veteran was also afforded a VA neurological examination in 
October 2002.  The Veteran said he experienced pain, discomfort, 
numbness and tingling in his legs below the knees.  He described 
it as though he was wearing boots up to his knees.  He said it 
was worse at night.  He felt his symptoms had been present for 
the past 20 years.  The examiner noted there was moderate to 
severe decrease in vibratory sense in the lower extremities in a 
symmetric fashion up to the knees.  There was also some stocking-
type distribution to touch and temperature in the lower 
extremities.  There were no similar symptoms in the hands.  The 
examiner found that here was no evidence for any nerve 
involvement related to the right thigh wounds/injuries.  He said 
there was a mild bilateral lower extremity neuropathy due to an 
unknown cause.  The examiner said it would not be related to the 
truck/jeep accident or any of the shrapnel wounds.  The examiner 
noted that the Veteran said his symptoms began 20 years ago, thus 
the neuropathy was not related to any service-related injury.  

In a March 2003 rating decision, service connection was granted 
for multiple facial and chin lacerations; an increased rating was 
denied for:  residuals of a lacerated wound of the right thigh to 
Muscle Group XV with scar; residuals of shrapnel wound of the 
right leg Muscle Group XII; an increased rating was denied for 
residuals of a perforating shrapnel wound of Muscle Group I with 
scars.  In addition, service connection was denied for DJD of the 
feet.  The Veteran was notified of this decision and of his 
procedural and appellate rights that same month.  

The Veteran submitted a notice of disagreement (NOD) that was 
received on February 9, 2004.  He disagreed with the rating for 
his right thigh and the denial of service connection for DJD of 
the feet.  In regard to his feet he provided information 
regarding how much physical activity he was engaged in during his 
entire period of service and how hard this was on his feet.  He 
also noted that he spent four months on the line in combat, 
November [1944], February, March, and April [1945] and these were 
the most physically demanding.  The Veteran also said that they 
went hungry.  He said they did not even have "C" or "D" 
rations but lived on what they could scrounge.  He reported that 
they ate nuts they found in an attic on Thanksgiving Day in 1944.    

The Veteran also said that the climate and weather could be 
unbearable.  He stated that he had been so cold, tired, wet, and 
dirty, that, at the time, life did not seem to mean much anymore.  
He related that when performing his duties, his feet and legs 
were a constant problem. 

The Veteran also noted he had sought service connection for his 
disabilities in 1946 [1947].  He said that he had pains in his 
legs and feet.  He related how frustrating and, to him, 
insulting, the experience was.  He said he stayed away from VA 
for 50 years.  He also said that he had tried to take care of his 
problems on his own but that they became so bad 20 years ago he 
could barely walk.  He said he had had problems with his feet and 
legs ever since service but they had gotten worse in the last 20 
years.  Relevant to the current appeal, he asked that he be 
granted service connection for DJD of his feet and legs.

Additional VA treatment records, for the period from September 
2003 to June 2004 were associated with the claims folder.  The 
Veteran was seen by Dr. S. in November 2003 who said the 
Veteran's paresthesias was unchanged and still very bothersome.  
He noted that various medications had failed to give relief, many 
because of unacceptable side effects.  The assessment was 
longstanding polyneuropathy.  Dr. S. said he suspected 
nutritional type secondary to during service.  He said other 
etiologies may be contributing even though not found after 
extensive work-up.  A podiatry clinic note from November 2003 did 
not record any complaints from the Veteran about having 
experienced cold injuries at any time.  The Veteran was diagnosed 
with a Haglund's deformity on his right heel and onychomycosis of 
the toenails.  Additional general medical entries in the latter 
part of 2003 and early 2004 noted a history of polyneuropathy of 
unknown etiology.  An April 2004 entry by Dr. S. noted that the 
Veteran reported the same symptoms.  He said the Veteran had 
sensory polyneuropathy that was longstanding, with persistent and 
prominent paresthesias, that was likely nutritionally/vitamin 
deficiency related.  He listed periods, as in a broad sense, of 
severe malnutrition during the war as the basis for this 
conclusion.

The Veteran was issued a statement of the case (SOC) in October 
2004 which included the issue of service connection for DJD of 
the feet.  The Veteran perfected his appeal in December 2004.  He 
included a separate statement wherein he made some of the same 
comments as with his NOD.  He did not make any reference to cold 
injuries but did query why Dr. S. was not consulted for input on 
his leg condition.  

Thereafter, on June 15, 2005, the Veteran submitted a statement 
wherein he withdrew his appeal regarding the disability rating 
for his facial scars and right thigh disabilities.  He continued 
his appeal regarding service connection for disabilities of the 
feet.  The Veteran stated the following:

I am starting a new claim for service 
connection for cold weather exposure 
with nerve damage, leading up to the 
bilateral arthritis, which is an issue 
on appeal, with cold weather injury 
leading to vascular problems and 
cardiac conditions.

In essence my claim submitted on 
September 24, 2002, was intended to 
include the above, so there really is 
no appeal, just an old claim that has 
not been looked at properly.  

I do claim service connection for 
arthritis, but in conjunction with 
various lower extremity problems due 
to cold weather exposure.

Statement from the Veteran received on June 15, 2005.  He also 
included new issues for service connection of posttraumatic 
stress disorder, tinnitus, and bilateral hearing loss.

The Veteran's statement included a cover letter from his then 
service organization representative.  The letter noted the 
Veteran's assertion of residuals of cold weather exposure 
regarding vascular problems, arthritis and cardiac problems.  The 
representative also said that the VA examination conducted in 
2002 already supported the existence of a neurological lower 
extremity [disability] due to unknown etiology.  It was argued 
this supported the claim for service connection.  

Additional VA treatment records for the period from June 2004 to 
September 2005 were associated with the claims folder.  A 
podiatry entry from November 30, 2004, noted the same diagnoses 
as a previous entry and included bilateral peripheral neuropathy 
of the feet and legs.  The Veteran was seen by a nurse in the 
neurology clinic on several occasions.  His complaints of pain in 
his legs and feet were noted.  Dr. S. saw the Veteran in April 
2005.  He again assessed the Veteran with polyneuropathy, very 
longstanding.  He said the etiology was unclear but likely 
nutritional and related to malnutrition in service.  Of note 
there was no discussion of any cold weather exposure as a 
possible cause of the polyneuropathy despite the Veteran 
submitting a claim for cold weather residuals just two months 
later.  

The Veteran was afforded a VA cold injury examination in December 
2005.  The examiner said the claims folder was available for 
review but he did not state that it was reviewed.  The Veteran 
provided a history of being cold and wet while fighting in France 
in November 1944.  The Veteran gave a history of having pain in 
his feet and some cold sensitivity after service.  He told the 
examiner he had been mad at VA and did not seek any further 
evaluation through VA.  The Veteran described having current 
symptoms of chronic numbness of the legs throughout both knees.  
He said it was like wearing boots up to the knees.  The examiner 
said the Veteran described a significant amount of spasms of his 
feet and dystonic posturing of his toes.  The Veteran told the 
examiner that he felt that his feet were always cold.

The examiner provided a diagnosis of lower extremity peripheral 
neuropathy.  He said there was evidence for diminished ankle 
jerks in a stocking-type distribution sensory loss with a 
positive Romberg.  The examiner said these findings would be 
consistent for neuropathy.  He said neuropathy was noted at the 
Veteran's visit in 2002.  He also said that at that point it was 
unknown that the Veteran was exposed to extreme temperatures and 
cold.  The examiner said that the Veteran's lower extremity 
[disabilities] was at least as likely as not related to his cold 
exposure.  He said the Veteran did not have other potential 
causes for neuropathy such as diabetes, alcohol use and other 
medical illnesses.

The examiner provided an addendum to his report in January 2006.  
He said he had reviewed the claims folder and his prior report.  
He stated that there was no evidence of any upper extremity 
neuropathy and the mild atrophy of the Veteran's hands was not 
related to cold exposure.

The Veteran was granted service connection for residuals of cold 
weather injuries of the left and right lower extremities in 
January 2006.  He was awarded a 30 percent disability rating for 
each lower extremity.  The rating decision noted that the rating 
was the maximum rating for a cold injury and included the DJD and 
peripheral neuropathy in order to justify the separate 30 percent 
ratings.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).  The 
effective date for the grant of service connection was June 15, 
2005.  The January 2006 rating decision provided an effective 
date of July, 15, 2005, for the left lower extremity; however, 
this was corrected to June 15, 2005, in June 2006. 

The grant of service connection for residuals of cold injuries 
was based on the Veteran's history including his 2002 VA 
examination as well as a medical opinion contained in a December 
2005 VA examination report which indicated that lower extremity 
peripheral neuropathy was as likely as not related to in-service 
cold exposure.  

The Veteran submitted a statement wherein he said he was filing a 
claim for an earlier effective date for all issues decided in the 
rating decision of January 2006.  He did not identify a date he 
believed should be the effective date.  The RO construed the 
Veteran's statement as a NOD.  

Additional VA records were associated with the claims folder in 
June 2007.  They included several outpatient entries dating from 
August 1995 to June 2007.  The initial entry from August 1995 was 
a general entry that noted the Veteran's overall health status.  
It was noted that he was followed by a private physician.  No 
peripheral neuropathy was reported by history and none found on 
examination.  A history of DJD was noted without specification as 
to a location.  The next entry was dated in September 2003 and 
was duplicative of prior records.  VA records from 2002 already 
established a diagnosis of peripheral neuropathy.  

The Veteran perfected his appeal of the earlier effective date 
issue through a written statement from his then representative in 
June 2007.  The statement alleged that the Veteran first received 
treatment from VA in 1995 and Dr. S. in 1998.  The statement 
further contended that, since the diagnosis and treatment began 
in 1995, the Veteran was seeking an earlier effective date.  The 
statement further argues that the Veteran's claim was one for an 
increased rating and the date of the increase could be 
established up to one year earlier than the date of claim.  The 
statement concluded that the date of treatment constituted an 
informal claim in 1995.  

The statement also contained a discussion about a sympathetic 
reading of the evidence to see if a claim for a total disability 
evaluation based on individual unemployability (TDIU) was raised.  
The Veteran was granted entitlement to a TDIU rating in a rating 
decision dated approximately one week after the submission of the 
statement.  Finally, the statement said the Veteran desired a 
Board hearing in his case.

A Report of Contact, dated July 6, 2007, recorded that the 
Veteran declined to have a hearing of any type in his case.

The Veteran and his representative submitted additional argument 
that the 2002 VA examination showed that the Veteran had 
residuals of cold injuries.  They also asserted that the 
September 2002 claim included a claim of service connection for 
residuals of cold injuries.  

As noted in the Introduction, the Board granted an effective date 
of February 9, 2004, based on this being the earliest claim for 
service connection for cold injury residuals.  The Veteran 
appealed the decision and argued that the Board did not 
adequately discuss the claim from September 2002 and the 
reference to the July 2002 treatment by Dr. S.  The Joint Motion 
directed that the Board was to consider whether the September 
2002 claim intended to specify a claim for cold injury residuals 
as per Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Finally, the Veteran, through his attorney, submitted additional 
argument that was received at the Board in December 2010.  An 
argument was made that the September 2002 submission from the 
Veteran was in fact a claim for peripheral neuropathy.  The 
contention was that the record contained a diagnosis of 
peripheral neuropathy, and an opinion suggesting a possible link 
to service.  This was followed by the VA examination of December 
2005 that did relate the diagnosed peripheral neuropathy to 
service.  Finally, the Veteran argued that his claim of September 
2002 should not be limited to his having to specifically identify 
peripheral neuropathy or residuals of in-service cold injuries, 
citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

II.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations require 
a claimant to have an intent to file a claim for VA benefits).  A 
claim, whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for benefits.  
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any 
claim for VA benefits must be submitted in the form prescribed by 
the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Moreover, the Court, has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA medical 
report "does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2010).  Such a communication may 
be from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.

Another potentially applicable regulation is 38 C.F.R. § 3.157 
(2010), which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim in 
certain circumstances.  

Initially, the Board notes that the rating decision of December 
1947 was not appealed and is final.  38 U.S.C. §§  705, 709 
(1946).  An implied claim for service connection for peripheral 
neuropathy or unidentified cold injury residuals was not raised 
at the time and left unadjudicated.  The Veteran has not disputed 
this fact. 

The Veteran's submission from May 1982 also does not provide any 
basis to establish an earlier effective date.  Where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of the one-year period, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension or disability 
compensation based on such evidence shall commence not earlier 
than the date of filing the new claim.  38 C.F.R. § 3.158 (a) 
(2010) (unchanged in pertinent part from 1982 version).  Thus, 
since the Veteran never responded to the request for 
information/evidence, his claim was abandoned.  Thus, an 
effective date cannot be extended back to the date of this claim.  
The Veteran has not disputed that this claim was abandoned.  

As to the arguments raised in the June 2007 appeal, they are 
unavailing.  As noted, a treatment entry cannot stand alone as a 
claim for service connection in an initial claim.  See Brannon, 
supra.  The mere fact that the Veteran received VA treatment in 
the 1990's cannot serve as a basis to establish an earlier 
effective date.  A claim must be made.  Further, although the 
Veteran sought increased ratings for his previously service-
connected disabilities with his claim of September 24, 2002, his 
legs and feet claim was a service connection issue.  The 
Veteran's cold injury disabilities are the result of a grant of a 
claim for service connection and not an increased rating.  Thus 
there is no basis to consider an effective date earlier than one 
year prior to September 24, 2002.

The Joint Motion directed that the Board consider whether the 
Veteran's submission of September 24, 2002, intended to specify a 
claim for cold injury residuals.  The Board concludes that it did 
not.  In making this determination, the Board considered the 
Veteran's places and circumstances of service, to include his 
combat service during a winter period from 1944-1945.  See 
38 U.S.C.A. § 1154 (a), (b) (West 2002).  However, even though 
exposure to cold can be readily conceded, the STR entries that 
provided treatment to the Veteran during that time do not reflect 
cold injuries.  

The VA examinations in 1947 did not record complaints of cold 
injuries and provided no findings of the same.  The Veteran did 
not allege any cold injuries at the time of his claim in May 
1982.  He did not make any such contentions in September 2002.  
He said that he had pain in his legs and feet.  He pointed to the 
treatment provided by Dr. S. who had diagnosed 
polyneuropathy/peripheral neuropathy of the lower extremities.  A 
review of the VA outpatient records show evaluations in 
neurology, podiatry, and dermatology.  The Veteran made no claim 
of prior cold exposure in service while being treated by those 
respective specialists.  Moreover, Dr. S. noted that the 
Veteran's peripheral neuropathy was of an unknown etiology and he 
could only say it was possibly secondary to malnutrition in 
service.  The Veteran elected to not provide any private 
treatment records that may have supported a finding that he had 
complained of cold-related injuries prior to his claim.

Given the record prior to February 2004, it is not reasonable to 
conclude that a claim for residuals of cold injury was raised by 
the Veteran or the evidence of record prior to that time.  His 
first reference to being cold and wet in service came with his 
NOD of February 9, 2004.  

Subsequent to the Joint Motion, the Veteran raised a new argument 
- whether the claim from September 24, 2002, can be construed as 
a claim for service connection for peripheral neuropathy.  To be 
sure, the Veteran did not specify such a claim in his contact 
with the DAV that became the basis for his claim.  However, he 
did refer to his treatment from Dr. S. at VA.  That treatment 
related to a diagnosis of peripheral neuropathy.  A diagnosis 
repeated by Dr. S. on multiple occasions thereafter.  A 
sympathetic reading of his submission would allow for a finding 
of a claim for service connection for peripheral neuropathy.  See 
Comer, Clemons, supra.

The Veteran did not articulate any cold exposure at the time of 
his October 2002 VA examination so the examiner limited his 
findings to say that the existing peripheral neuropathy was not 
related to any service-connected disability.  No opinion was 
provided as to a possible direct connection to service.  However, 
the request for the examination failed to identify the issue or 
request an opinion as to possible etiology.

The same VA examiner evaluated the Veteran in December 2005.  In 
light of the recent contention of cold exposure in service, the 
examiner found that the Veteran's previously noted bilateral 
peripheral neuropathy was at least as likely as not related to 
the cold exposure as the Veteran had no other causes.  

The January 2006 rating decision granted service connection for 
cold injury residuals to include peripheral neuropathy.  The 
reasons and bases of the decision noted that a separate rating 
for peripheral neuropathy was not being assigned as that 
disability was being used to justify a 30 percent disability 
rating for each lower extremity under the rating criteria for 
cold injuries.  

In light of the above, the Board finds that there was a claim 
pending for service connection for peripheral neuropathy since 
September 24, 2002.  The Board further finds that the effective 
date for service connection for cold injury residuals must go 
back to the date of claim, September 24, 2002.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (holding that "the effective date of 
an award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA").  

This decision represents a complete grant of benefits sought on 
appeal.  No discussion of the application of the duty to provide 
notice or assistance is required.









ORDER

Entitlement to an effective date of September 24, 2002, for the 
grant of service connection for bilateral cold injury residuals 
of the lower extremities is granted.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


